ABRUZZO, District Judge.
The owner of the damage parcel in question agreed to accept $9,000 from the government, the petitioner-plaintiff, as the fair and just award for damage parcel 21.
On the basis of a five year lease for the above designated premises, the tenant seeks compensation for trade fixtures and machinery used in connection with his business and taken by the government in this proceeding.
It is impossible to determine this matter upon a motion. A trial must be had pursuant to Section 22 of the New York Condemnation Law. Consol.Laws, c. 73. The parties will appear before me on Thursday, October 23, 1941, at 10:30 A. M. with respect to the form the order should take along these lines.